Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed July 20, 1978, upon his conviction of attempted kidnapping in the second degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of 10 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of imprisonment with a maximum of six years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Gulotta, J. P., Cohalan, Hargett and O’Connor, JJ., concur.